230 Ga. 866 (1973)
199 S.E.2d 801
BLANTON
v.
JONES et al.
27993.
Supreme Court of Georgia.
Submitted June 8, 1973.
Decided September 5, 1973.
Peek, Whaley & Haldi, J. Corbett Peek, Jr., for appellant.
Martin H. Peabody, James L. Mayson, John L. Respess, Jr., for appellees.
INGRAM, Justice.
This appeal is from an order of the Superior Court of Fulton County dismissing the complaint of the plaintiff, Glenn F. Blanton. The complaint sought to set aside a summary judgment in favor of the defendant, which had been entered in a prior action between these parties, on the ground that the plaintiff was never served with the defendant's motion for summary judgment. The trial court, after a hearing thereon, found that the plaintiff was legally served and entered an order to this effect on December 18, 1972.
The record here shows the plaintiff's notice of appeal was dated and filed on January 18, 1973. The record also shows no order of the trial court extending the time for filing the notice of appeal. Georgia law requires that notice of appeal must be filed within thirty days of the trial court's order, absent some extension, to enable this court to consider the case on the merits. Jordan v. Caldwell, 229 Ga. 343 (191 SE2d 530). Since this appeal was filed too late, the appellee's motion to dismiss must be granted. Genins v. Genins, 226 Ga. 70 (172 SE2d 416).
Appeal dismissed. All the Justices concur.